Judge Simpson’s
dissenting opinion to the foregoing decision.
Not concurring with the other members of the court, in the opinion which has ■ been delivered in this case, I deem it proper to suggest in a very succinct manner, the reasons for my dissent.
It should be recollected that the deeds which are assailed do not purport to be the offspring of the wife’s bounty, rior founded upon the consideration of love and affection for her husband, but on the contrary, were made for the avowed purpose of carrying into execution an ante-nuptial contract of the parties.
The principles upon which the case of Scarborough vs. Watkins and wife, 9 B. Monroe, 420, and other analogous cases have been decided, have no application whatever to the present case.
*912Now, I regard it as a well settled principle of the law, that such a contract must, after the marriage of the parties, be carried into effect according to its true intent and meaning. And as the wife is in law incapable of contracting with the husband, she cannot consent to any modification of its terms which would be prejudicial to her interests. It is upon this principle, that it has been repeatedly held, that the writings which are executed by the parties after the marriage, to carry the prior contract into effect, are not to be considered, in giving construction to the contract; as it would be absurd to say, that the wife could not consent to any alteration of its terms, but might execute writings which would have that effect, and could be relied upon to show, that its meaning, as it was understood by the parties, was different from what it would be construed to be, independent of such writings.
What then is the true meaning of this ante-nuptial contract, and what construction would a court of equity give to it, if called upon to execute it specifically? This, it seems to me, is the real inquiry, upon which the whole controversy between the parties essentially depends.
The object of the agreement manifestly was, to make a suitable settlement upon the wife, and not to settle her lands upon the husband. It did not provide for any settlement upon him, but for a proper disposition of her estate, and a portion of his, by way of settlement upon her.
Had a court of equity been called upon to execute the contract, what interpretation would have been put upon it?- Would the court have regarded it as applying to the lands of the wife, when no settlement of them upon her was necessary, inasmuch as the marriage would not divest her of the legal title to them? On the contrary, would it not have been construed, as applying exclusively to that part of her estate which would vest in her husband by virtue of the marriage, and as to which, on, that account it be*913came necessary to make an agreement for. a settlement upon her. The parties should not be supposed to have intended a vain and useless act, and therefore should not be regarded as stipulating for the settlement upon the wife of that which would belong to her, independent of any such settlement. But,.as by the terms of the agreement thus understood, the rents and profits of her land which, by law, would vest in the husband, would be considered as belonging to that part of her estate which was to be settled upon her, it was provided, that the beneficial interest in her real estate should vest in her husband. The object of this provision evidently was to secure him the benefit of the rents and profits of her lands, and exempt them from the operation of'the stipulations in the contract, that her estate was to be settled upon her.
No court of equity would have ever construed that part of the contract as entitling the husband to a fee in his wife’s lands. If such had been the intention of the parties when the contract was entered into, why. was it not expressly stated that the lands of the wife were to be conveyed to the husband and to belong to him in fee simple? The contract is silent on that subject; does not speak of any conveyance that was to be made to the husband, but only declares that the settlement on the wife should be so made, as to vest in the husband the beneficial interest in her real estate. How was this to be effected? Evidently by leaving out of the settlement the rents and profitts of her lands whereby the beneficial interest in them would vest in the husband.
If the wife had survived the husband, can it be doubted that a court of equity would, at her instance, have vacated the conveyances which she executed, and have given her lands back to her. Are not her heirs at law entitled to all her rights, although they may not be so peculiarly the objects of the chancellor’s solicitude, as the wife, or her children, had she-left any, would have been. x
*914My opinion therefore is, that the ante-nuptial contract has not been executed according to its true spirit and meaning, and for that reason, the deeds should be vacated and annulled, and the contract enforced specifically, so as to conform to the intention of the parties, as indicated by the terms and .stipulations contained in their original agreement.